DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Reasons For Allowance
02.	Claims 21 – 40 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific extent virtualization taught by the Applicant.  The Examiner finds no single prior art reference teaching of identifying and extending a set of contiguous storage blocks for patches to a master-image virtual hard drive utilizing differencing virtual hard disks, allocating space for the extended set of contiguous storage blocks, and allocating additional space for one or more differencing virtual hard disks, as recited in independent claims 21, 28, and 34.  A thorough search of the prior art reveals the primary references, Hirschfeld (US PGPub 2004/0210591) and Jensen (US PGPub 2012/0089229), which were previously used to reject the claims.  Hirschfeld discloses a similar method in that storage blocks are used for master-image virtual hard disks and extending the storage blocks for patches. However, Hirschfeld does not disclose that metadata is merged for the virtual hard disks.  Jensen discloses a similar method in that metadata is managed for a virtual storage platform.  However, Jensen does not disclose that metadata is merged from master-image virtual hard disk and local metadata associated with one or more 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 18, 2021